Citation Nr: 0501496	
Decision Date: 01/19/05    Archive Date: 02/07/05

DOCKET NO.  03-35 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
residuals of a back injury, and, if so, whether the claim may 
be granted.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from October 1942 to January 
1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  The veteran testified before the 
undersigned at a hearing held at the RO in October 2004.  

The issue of entitlement to service connection for residuals 
of a back injury is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.

FINDINGS OF FACT

1.  In an unappealed rating decision dated in July 1947, the 
RO confirmed and continued a prior denial of service 
connection for residuals of a back injury on the basis that 
new and material evidence had not been presented to reopen 
the claim.  

2.  Evidence added to the record since the July 1947 decision 
is not cumulative of evidence previously of record, bears 
directly and substantially on the matter under consideration, 
and is so significant that it must be considered to fairly 
decide the merits of the claim of entitlement to service 
connection for residuals of a back injury.  


CONCLUSION OF LAW

New and material evidence has been presented to reopen the 
claim of entitlement to service connection for residuals of a 
back injury.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The VCAA applies to all 
pending claims for VA benefits and provides, among other 
things, that VA shall make reasonable efforts to notify a 
claimant of relevant evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
VA.  The VCAA also requires VA to assist a claimant in 
obtaining such evidence.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  The veteran's current claim was received in June 2001.  
Nothing in the VCAA is to be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  See 38 U.S.C.A § 5103A(f) 
(West 2002).  

Regulatory amendments became effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(a), which 
became effective August 29, 2001.  Amendments to 38 C.F.R. 
§ 3.156(a) revise the standard for new and material evidence, 
but those amendments apply only to claims to reopen received 
on or after August 29, 2001.  See 66 Fed. Reg. 45620 (Aug. 
29, 2001).  Since the claim decided here was received before 
August 29, 2001, 38 C.F.R. § 3.156(a) as it was in effect 
before that date is applicable.  

VA has a duty to notify the claimant and his or her 
representative of any information and evidence needed to 
substantiate and complete a claim.  See 38 U.S.C.A. §§ 5102, 
5103 (West 2002).  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) (a letter 
from VA to claimant describing evidence potentially helpful 
to claimant but not mentioning who is responsible for 
obtaining such evidence did not meet standard erected by 
VCAA).  

The Board believes that with respect to the issue before the 
Board, which involves the matter of submission of new and 
material evidence, the notice provisions of the VCAA are 
still applicable.  The Board notes that the United States 
Court of Appeals for Veterans Claims (Court) has held that 38 
U.S.C.A. § 5103(a), as amended by the VCAA, and 38 C.F.R. 
§ 3.159(b), as amended, which pertain to VA's duty to notify 
a claimant who had submitted a complete or substantially 
complete application, apply to those claimants who seek to 
reopen a claim by submitting new and material evidence 
pursuant to 38 U.S.C.A. § 5108.  See Quartuccio, 16 Vet. App. 
183.  

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice and assistance of the 
VCAA have been satisfied with respect to the issue decided 
here.  The Board observes that in an August 2001 letter, the 
RO notified the veteran that to reopen his previously denied 
claim for service connection for residuals of a back injury 
he needed to submit new and material evidence showing that 
this disability was incurred in or aggravated by service.  
The RO advised the veteran that the best type of evidence 
would be statements from physicians who treated him during or 
shortly following service and that he could submit evidence 
from persons who served with him or who knew of this 
condition at the time of incurrence.  The RO told the veteran 
he should submit or identify other evidence and that VA would 
attempt to obtain medical evidence he identified and for 
which he provided release authority, including private 
medical records, and that it would request supporting records 
in the custody of Federal agencies provided he informed VA of 
the whereabouts and existence of any such records, if known.  
Further, in the August 2001 letter the RO notified the 
veteran that it had requested medical records from private 
providers he had identified.  In view of the Board's 
favorable decision herein reopening the claim, it finds that 
VA's statutory duty to notify the veteran has been satisfied 
adequately.  

VA ordinarily has a duty to assist a claimant in obtaining 
evidence necessary to substantiate the claim.  Assistance 
includes providing a medical examination or obtaining a 
medical opinion when necessary to decide a claim, but that 
requirement applies to a claim to reopen a finally 
adjudicated claim only if new and material evidence is 
presented or secured.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)(4)(iii).  As has been discussed, the issue on 
appeal involves the matter of whether a previously denied 
claim may be reopened.  This is a jurisdictional question for 
the Board.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd 
83 F.3d 1380 (Fed. Circ.  1996); Butler v. Brown, 9 Vet. App. 
167 (1996).  The Board notes that the RO has assisted the 
veteran by obtaining some private treatment records.  The 
veteran provided testimony before the undersigned at a 
hearing at the RO in October 2004.  

Based on the foregoing, the Board is satisfied that the 
veteran has received adequate notice and that relevant data 
is of record that allows reopening of the claim.  

Service connection - in general

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2004).  For certain chronic disorders, such as 
arthritis, service connection may be granted on a presumptive 
basis if the disease is manifested to a compensable degree 
within one year following service discharge.  38 U.S.C.A. 
§§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  
Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).  

Disability may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that he was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. At 495-97.  

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Finality/new and material evidence

Generally, a claim that has been denied in an unappealed 
rating decision may not thereafter be reopened and allowed. 
38 U.S.C.A. § 7105(c) (West 2002).  The exception to this 
rule is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).  Evidence 
presented since the last final denial on any basis (either 
upon the merits of the case, or upon a previous adjudication 
that no new and material evidence had been presented), will 
be evaluated in the context of the entire record.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  

As relevant in this case, new and material evidence is 
defined as evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration; which is neither 
cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

Background and analysis

With regard to petitions to reopen previously and finally 
denied claims, the Board must conduct a two-step analysis.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  First, the 
Board must determine whether the evidence presented or 
secured since the prior final denial of the claim is "new and 
material."  Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).  
If new and material evidence is presented or secured with 
respect to a claim that has been finally denied, the claim 
will be reopened and decided on the merits.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001); Stanton v. 
Brown, 5 Vet. App. 563, 566 (1993).  

In a February 1946 rating decision, the RO denied service 
connection for residuals of a back injury on the basis that 
disability was not found on the veteran's service separation 
examination in January 1946.  In a February 1946 letter in 
which it notified the veteran of the decision and informed 
him of his appellate rights, the RO explained that the 
decision was based on incomplete service data and that 
further consideration would be given to his case when 
additional records were received.  After receipt of 
additional records in April 1946, the RO notified the veteran 
that it had considered all of the evidence and continued its 
denial of the claim.  The RO explained that he had been 
notified in February 1946 of his right to appeal and that his 
appeal rights expired on that date.  The veteran did not 
appeal.  

In a rating decision dated in July 1947 the RO reviewed the 
case on the basis of evidence consisting of additional 
service medical records and determined that this evidence 
failed to contain any new and material facts and confirmed 
and continued the previous decision.  The RO notified the 
veteran of its decision and informed him of his appellate 
rights in a letter dated in July 1947.  The veteran did not 
appeal, and that decision became final.   See 38 U.S.C.A. 
§ 7105 (West 2002).  

In October 1985, the veteran filed a VA Form 21-526, 
Veteran's Application for Compensation or Pension, seeking 
service connection for residuals of a back injury.  The 
record indicates that in a letter dated in October 1985 the 
RO advised the veteran that he must submit new and material 
evidence to reopen the previously denied claim.  The veteran 
did not respond.  He filed his current claim in June 2001.  

Evidence of record at the time of the last final denial of 
the claim in July 1947 included some of the veteran's service 
medical records.  The available records included no mention 
of a back injury except on the report of the veteran's 
separation examination in January 1946.  At that time the 
veteran gave a history of a back injury in 1942.  He reported 
that he had lower back pain in 1942 and was in the hospital 
for two weeks.  He reported that his back was painful on 
lifting.  Whether there were X-ray reports was unknown.  The 
examiner said that clinical findings did not substantiate 
claim of present disability.  

Evidence added to the record since the July 1947 rating 
decision includes additional service medical records, none of 
which provides additional information concerning a back 
injury in service.  Other evidence added to the record 
includes private medical records showing the veteran was 
treated for back complaints in September and October 2000.  
At that time he reported that when he was in service he fell 
and felt he hurt his back.  The veteran reported that he had 
been having occasional back pain and occasional leg pain 
until four days earlier when he experience excruciating back 
and anterior thigh pain.  A magnetic resonance imaging study 
(MRI) at that time showed that the veteran had significant 
spondylolisthesis of L5 on S1 and also multiple degenerative 
disc changes.  

In a statement dated in September 2001, the veteran's wife 
said she could verify that the veteran was injured in World 
War II affecting his back and that his back had gradually 
worsened.  She said that directly after his service discharge 
the veteran had to have shots in his back for pain and that 
as he aged, the pain had become more severe.  

In a statement dated in October 2001, the veteran reported 
that his back injury occurred while he was stationed at Camp 
Smyrna, Tennessee.  He stated that he was on the mail call 
detail and when there was heavy snow and ice on the ground, 
he fell while carrying a heavy mailbag to a truck.  He said 
that he fell flat on his back and hit so hard it knocked his 
breath away, and he had to lie on the ground for a while 
before he could get up.  He stated that he was taken to the 
hospital where he stayed several days.  He said he was given 
physical rehabilitation and was sent back to his squadron, 
but had to do very light work.  He said his back hurt 
constantly and that he would go on sick call where they gave 
him pain pills.  The veteran said he stayed in service for 
three years but that after discharge he worked very little 
during the first year because he was unable to do any work.  
He stated that he then went to work in a furniture store as a 
sales person and was promoted to manager.  He said that he 
could not lift anything and hired others to do that kind of 
work.  He stated that he eventually bought the store but 
later sold it because his back hurt constantly.  He reported 
that he then went into the chicken business in which he hired 
several people to do the physical work, which he could not do 
himself because of pain.  

In his October 2001 statement, the veteran reported that all 
the people in his squadron had died as had all the doctors 
who had treated him for his back and that he could not, 
therefore, provide their verification of his back injury in 
service.  He also stated that the Army should have all of his 
medical records and records of his sick calls in the states 
as well as the records of his stay in the hospital ward of 
the ship while on his way overseas and his sick call records 
while overseas.  

In a statement dated in October 2001, a friend of the veteran 
said that he was a lifetime friend of the veteran.  The 
friend said that he could verify that before entering the 
service, the veteran had no health problems.  The friend said 
he was familiar with the fact that the veteran had a back 
injury in service and could remember that after service Dr. 
Harry Hutchins had gone to the veteran's home to administer 
shots for his back pain.  The friend said that he could 
attest to all of his statements.  

In a letter dated in October 2001, a former employee of the 
veteran stated that he worked for the veteran from 1947 to 
1949 and was aware that the veteran had a back injury in 
service and could verify that the veteran sustained permanent 
injury. 

In an October 2001 letter, a friend of the veteran said she 
was familiar with the veteran's back injury during service.  
She stated that her husband was employed with the veteran 
from 1950 to 1955.  

In a letters dated in September 2001, two former employees of 
the veteran who worked for him during the 1960s stated they 
could verify that the veteran had back problems during the 
time they worked for him and could verify that he had back 
problems since then and was currently still having those 
problems with his back.  

In a letter dated in October 2004, the veteran's wife 
reported that she had known the veteran most of her life, had 
gone to high school with him, and married him in November 
1942.  She said that at that time he was healthy and had no 
back ailments.  She stated that in the early part of 1943 the 
veteran was injured from a fall on ice when working on a mail 
detail in service.  She said that after service he ran a 
small furniture store but had workers to do the heavy 
lifting.  She said that she had helped him make a living most 
of their married life and that he currently took pain 
medicine from VA for his back and had often had to have shots 
for the pain in his back.  

In a letter dated in October 2004, the veteran's son stated 
that as far back as he could remember the veteran had had to 
hire people help him with lifting or any type of heavy work.  
The son stated that the veteran's back pain often caused him 
to use a walker or cane and impaired his ability to work.  

In a letter dated in October 2004, the veteran's daughter 
stated she was born in 1947 and is the veteran's oldest 
child.  He said that as far back as she could remember her 
father had had trouble with his back.  She stated that he 
could not lift heavy items, could not participate in sports 
and was restricted in traveling because it was painful to sit 
in one position or to walk any distance.  She said that 
because of his injury in service, the veteran had been 
limited in many activities through life.  

At the October 2004 hearing before the undersigned, the 
veteran testified that while in service he slipped and fell 
on ice and snow while carrying big bags of mail.  He 
testified that he was taken to the hospital but did not 
recall how long he stayed there.  He testified that after 
that when he would bend in certain ways he had severe back 
pain and would go on sick call and was given some kind of 
pain pills.  The veteran testified that during service he had 
officers who would give him easy jobs involving paperwork.  
The veteran testified that he had continued to have the same 
kind of back pain since service.  

The veteran testified that after service he got treatment, 
including shots, from Dr. Harry Hutchins who is now deceased 
and whose records are not available.  The veteran testified 
that after service he was unable to do any lifting in his 
furniture store and had to hire others to do that work and 
had to hire people to do work on the chicken and egg farm he 
owned later.  The veteran testified that he had had back 
problems over the years since service but had no back injury 
since service.  He testified that a Dr. Kalson now told him 
he had two places in his back and that one of them was an old 
injury.  The veteran testified that Dr. Kalson said that this 
could or could not have been caused by the fall in service.  
The veteran testified that he had submitted evidence from Dr. 
Kalson and other doctors from whom he received current 
treatment.  He testified that he was not aware of any other 
evidence that was relevant to his claim.  

The veteran's claim for service connection for residuals of a 
back injury was previously denied because there was no 
medical evidence of back disability at separation from 
service or thereafter.  Upon review of the record, the Board 
has concluded that evidence added to the record since the 
July 1947 rating decision is new and material to reopen the 
claim.  Medical evidence added to the record shows that the 
veteran has back disability including bilateral pars defects 
at L5 with upper grade I to lower grade II anterior 
subluxation of L5 relative to S1 of at least approximately 1 
centimeter with degenerative vacuum disc and some borderline 
foraminal encroachment from the bulging disc and 
spondylolisthesis.  He has also been shown to have moderately 
diffusing bulging discs at L4-L5 and L3-L5 levels causing 
moderate central canal stenosis.  This evidence is new as are 
the veteran's statements and testimony, and also new are the 
statements and letters from family members, friends and the 
veteran's former employees.  The Board finds that all of this 
evidence is material to his claim.  The veteran's testimony 
and statements and his wife's statements provide more 
information concerning the claimed in-service injury and 
their statements as well as those of family and friends 
provide evidence of the veteran's continuing back pain over 
the years since service, while the available medical evidence 
shows current back disability with symptoms including back 
pain.  It is the opinion of the Board that this evidence, 
when considered in conjunction with the evidence previously 
of record, that is, the service separation examination that 
noted the veteran's history of a back injury in service, is 
of such significance that it must be considered to fairly 
decide the merits of the claim.  


ORDER

New and material evidence having been presented, the claim of 
entitlement to service connection for residuals of a back 
injury is reopened.  


REMAND

Having determined that the claim for service connection for 
residuals of a back injury is reopened, the Board must 
consider the claim on its merits.  It is the opinion of the 
Board that further development must be undertaken to fulfill 
VA's duty to assist the veteran in substantiating this claim.  

In view of the piecemeal receipt of the service medical 
records in the claims file, it is the opinion of the Board 
that action should be taken to obtain any additional service 
medical records that may be available.  This would include 
request for records of treatment at the station hospital at 
Camp Smyrna, Tennessee, at the time of the injury in late 
1942 or early 1943.  In this regard, the Board notes that 
available service medical records indicate that hospital 
identification has been reported as "Station Hospital, SAAF, 
Smyrna, Tennessee," and "Station Hospital, AAFPTS (4-Eng), 
Smyrna, Tennessee," and this should be considered in 
searching for clinical records, with the most likely time 
frame as 15 December 1942 to 30 March 1943.  In addition, the 
Board notes that the veteran has stated that he received 
treatment for his back while on a troop transport ship in 
conjunction with his service in the Pacific Theater in World 
War II.  The AMC should request that the veteran identify 
whether the treatment to which he referred was on the 
outbound or return trip or both, and that he identify the 
names of the ships, if possible.  If the veteran identifies 
the ships, the AMC should take action to obtain medical 
records for the veteran from the ships' hospital or sick bay 
records or other appropriate source.  

On further review of the record, the Board notes that the 
veteran has reported that the physicians from whom he 
received treatment for his back prior to 1970 are deceased 
and their records are not available.  The veteran has also 
reported that he has received treatment for his back from Dr. 
Jerry C. Tootle from 1976 to the present, and in August 2001 
the RO requested copies of those records from Dr. Tootle.  
There is no indication that Dr. Tootle responded to that 
request, and the veteran should again be advised that he 
should obtain and submit those records.  The Board also notes 
that the veteran has reported that he has been receiving VA 
medical treatment since approximately January 2001, and those 
records should be obtained.  

In addition, it is the judgment of the Board that in order to 
fulfill VA's duty to assist the veteran that he should be 
provided a physical examination and a medical opinion should 
be obtained from the examiner as to the etiology of his 
current back disabilities.  

Accordingly, the claim is REMANDED to the AMC for the 
following actions:  

1.  The AMC should contact the veteran 
and request that he clarify whether he 
received treatment for back complaints on 
the outbound and/or the return trips from 
the Pacific Theater in World War II.  He 
should be requested to identify the name 
of the ship(s) and whether that ship took 
him to or retuned him from the Pacific 
Theater.  

The AMS should also request that the 
veteran submit treatment records from Dr. 
Jerry Tootle pertaining to treatment for 
back problems from 1976 (or earlier, if 
available) to the present.  

The AMC should notify the veteran that 
evidence currently needed to substantiate 
his claim is a medical opinion that it is 
at least as likely as not that current 
back disability is due to his back injury 
in service.  The opinion should take into 
account his service medical records, 
post-service medical records and other 
evidence of record.  

The AMC should notify the veteran that he 
should submit any evidence in his 
possession that that pertains to his 
claim and has not been submitted 
previously.  

2.  Through appropriate channels, the AMC 
should take action to obtain the 
veteran's complete service medical 
records, including, but not limited to 
clinical records dated in the period from 
15 December 1942 to 30 March 1943 from 
Station Hospital, SAAF, Smyrna, 
Tennessee, and/or Station Hospital, 
AAFPTS (4-Eng), Smyrna, Tennessee.  If 
the veteran provides the name of the 
troop transport on which he received back 
treatment in the ship's sick bay or 
hospital ward and specifies whether that 
treatment was on the outbound or return 
trip from the Pacific Theater, the AMC 
should take appropriate action to obtain 
service medical records for the veteran 
pertaining to that treatment and should 
associate them with the claims file.  All 
action taken by the AMC to obtain the 
veteran's complete service medical 
records, including the report of any 
X-ray studies, should be documented fully 
in the claims file.  

3.  The AMC should obtain and associate 
with the claims file all outpatient 
records, reports of imaging studies and 
any hospital summaries for the veteran 
dated from January 2001 to the present 
from the VA Medical Center in Decatur, 
Georgia.  

4.  Thereafter, the AMC should arrange 
for a VA orthopedic examination of the 
veteran to determine the nature and 
etiology of the veteran's current back 
disability(ies).  All indicated studies 
should be performed.  After examination 
and review of pertinent records in the 
claims file, the examiner should be 
requested to provide an opinion, with 
complete rationale, as to whether it is 
at least as likely as not that any 
current back disability, including 
bilateral pars defects with 
spondylolisthesis at L5-S1 and 
degenerative vacuum disc and/or bulging 
discs at L4-L5 and L3-L5, was caused by 
back injury in service related to a fall 
on ice.  The veteran's claims file must 
be made available to the examiner prior 
to the examination, and the examination 
report should indicate whether the 
examiner reviewed the records.  

5.  Then, the AMC should review the 
record and assure that all required 
development has completed to the extent 
possible.  Then, the AMC should 
adjudicate on a de novo basis the issue 
of entitlement to service connection for 
residuals of a back injury.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the AMC 
should issue a supplemental statement of 
the case that addresses all evidence of 
record and informs the veteran of laws 
and regulations pertinent to his claim.  
The veteran and his representative should 
be provided an appropriate opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


